EXHIBIT 21 SUBSIDIARIES AND ASSOCIATED TRADE NAMES COMPANY NAME JURISDICTIONOFINCORPORATION 1. A. T. Massey Coal Company, Inc. a) d/b/a Massey Coal Export Company Virginia 2. Alex Energy, Inc. (5) a) d/b/a Edwight Mining Company b) d/b/a Intrepid Mining Company c) d/b/a North Surface Mine d) d/b/a Superior Surface Mine WestVirginia 3. Aracoma Coal Company, Inc. (2) West Virginia 4. Bandmill Coal Corporation (2) West Virginia 5. Bandytown Coal Company (7) West Virginia 6. Barnabus Land Company (8) West Virginia 7. Belfry Coal Corporation (13) West Virginia 8. Ben Creek Coal Company (8) West Virginia 9. Big Bear Mining Company (2) a) d/b/a Lynco Mining Company West Virginia 10. Big Sandy Venture Capital Corp. (14) West Virginia 11. Black King Mine Development Co. (2) West Virginia 12. Blue Ridge Venture Capital Corp. (15) West Virginia 13. Boone East Development Co. (6) West Virginia 14. Boone Energy Company (2) West Virginia 15. Boone West Development Co. (6) West Virginia 16. Central Penn Energy Company, Inc. (6) Pennsylvania 17. Central West Virginia Energy Company (6) West Virginia 18. Ceres Land Company (6) West Virginia 19. Clear Fork Coal Company (7) West Virginia 20. Coal Handling Solutions, LLC (3)(18) (<100%) Delaware 21. CoalSolv, LLC (25) (<100%) Virginia 22. Covington Handling, LLC (27) (<100%) Delaware 23 Crystal Fuels Company (12) West Virginia 24. Dehue Coal Company (7) West Virginia 25. Delbarton Mining Company (2) West Virginia 26. Demeter Land Company (6) West Virginia 27. Douglas Pocahontas Coal Corporation (6) West Virginia 28. DRIH Corporation (4) Delaware 29. Duchess Coal Company (7) West Virginia 30. Eagle Energy, Inc. (7) West Virginia 31. Elk Run Coal Company, Inc. (1) a) d/b/a Black Castle Mining Company b) d/b/a Homer III Processing Company c) d/b/a Republic Energy West Virginia 32. Energy Technologies, Inc. (27) (<100%) Tennessee 33. Feats Venture Capital Corp. (8) West Virginia 34. Goals Coal Company (9) West Virginia 35. Gray Hawk Insurance Company (1) Kentucky 36. Green Valley Coal Company (2) a) d/b/a PP&M Company West Virginia 37. Greyeagle Coal Company (4) Kentucky 38. Haden Farms, Inc. (6) Virginia 39. Hanna Land Company, LLC (10)(1) Kentucky 40. Hazy Ridge Coal Company (2) West Virginia 41. Highland Mining Company (2) West Virginia 42. Hopkins Creek Coal Company (7) Kentucky 43. Independence Coal Company, Inc. (2) a) d/b/a Anna Branch Mining Company b) d/b/a Endurance Mining Company c) d/b/a Progress Coal Company West Virginia 44. Jacks Branch Coal Company (8) West Virginia 45. Joboner Coal Company (2) Kentucky 46. Kanawha Energy Company (2) West Virginia 47. Kingsport Handling LLC (26) (<100%) Delaware 48. Kingsport Services LLC (21) (<100%) Delaware 49. Knox Creek Coal Corporation (3) Virginia 50. Lauren Land Company (6) Kentucky 51. Laxare, Inc. (16) West Virginia 52. Logan County Mine Services, Inc. (4) West Virginia 53. Long Fork Coal Company (1) Kentucky 54. Lynn Branch Coal Company, Inc. (8) West Virginia 55. M & B Coal Company (28)(11) West Virginia 56. Majestic Mining, Inc. (17) Texas 57. Marfork Coal Company, Inc. (2) a) d/b/a Mining Support Group b) d/b/a Processing Maintenance Group West Virginia 58. Martin County Coal Corporation (1) a) d/b/a Coal Handling Facility, Inc. b) d/b/a The Lynnbark Land Company Kentucky 59. Massey Coal Sales Company, Inc. (1) a) d/b/a Massey Industrial Sales Company b) d/b/a Massey Metallurgical Coal, Inc. c) d/b/a Massey Utility Sales Company Virginia 60. Massey Coal Services, Inc. (6) a) d/b/a New River Well Services West Virginia 61. Massey Gas & Oil Company (6) Louisiana 62. Massey Technology Investments, Inc. (6) Virginia 63. Maysville Handling, LLC (27) Delaware 64. Mountaineer Capital, L.P. (2) (<100%) West Virginia 65. Mountaineer Capital II, LP(2)(<100%) West Virginia 66. New Market Land Company (6) West Virginia 67. New Ridge Mining Company (4) a) d/b/a Coalgood Energy Company Kentucky 68. New River Energy Corporation (6) West Virginia 69. NICCO Corporation (19) West Virginia 70. Nicholas Energy Company (2) West Virginia 71. Omar Mining Company (2) West Virginia 72. Peerless Eagle Coal Co. (2) West Virginia 73. Performance Coal Company (2) a) d/b/a Upper Big Branch Mining Company West Virginia 74. Peter Cave Mining Company (8) Kentucky 75. Pilgrim Mining Company, Inc. (3) Kentucky 76. Power Mountain Coal Company (5) West Virginia 77. Raven Resources, Inc. (16) Florida 78. Rawl Sales & Processing, Co.(2) a) d/b/a Allburn Coal Company b) d/b/a Big Bottom Coal Company c) d/b/a Bluesprings Coal Company d d/b/a Lobata Coal Company e) d/b/a Magnolia Coal Company f) d/b/a Maxann Coal Corp. g) d/b/a P. M. Charles Coal Co. h) d/b/a Pikco Mining Company i) d/b/a Pond Creek Mining Co. j) d/b/a Rocky Hollow Coal Co. k) d/b/a Sprouse Creek Processing Company l) d/b/a Sycamore Mining Co. m) d/b/a Tall Timber Coal Company West Virginia 79. Rawl Sales Venture Capital Corp.(2)(8) West Virginia 80. Road Fork Development Company, Inc. (2) a) d/b/a Burnwell Energy Company b) d/b/a Calloway Mining Company c) d/b/a Extra Energy Company d) d/b/a Pegs Branch Mining Company e) d/b/a Resource Energy Company f) d/b/a Sheep Fork Mining Company Kentucky 81. Robinson-Phillips Coal Company (7) a) d/b/a Simron Fuel. Co. b) d/b/a Winston Coal Company West Virginia 82. Rockridge Coal Company (8) West Virginia 83. Rostraver Energy Company(7) Pennsylvania 84. Rum Creek Coal Sales, Inc. (8) West Virginia 85. Russell Fork Coal Company (7) West Virginia 86. SC Coal Corporation (6) Delaware 87. Scarlet Development Company (6) Pennsylvania 88. Shannon-Pocahontas Coal Corporation (7) West Virginia 89. Shannon-Pocahontas Mining Company (23)(24) West Virginia 90. Shenandoah Capital Management Corp. (20) West Virginia 91. Sidney Coal Company, Inc. (1) a) d/b/a Clean Energy Mining Company b) d/b/a Freedom Energy Mining Company c) d/b/a M3 Energy Mining Company d) d/b/a Ora Mae Coal Company e) d/b/a Pegs Branch Energy Mine f) d/b/a Process Energy g) d/b/a Rockhouse Energy Mining Company h) d/b/a Solid Energy Mining Company Kentucky 92. Spartan Mining Company (2) a) d/b/a Big M Transport b) d/b/a Black Knight Mining Company c) d/b/a Diamond Energy Mining Company d) d/b/a Guyandotte Energy e) d/b/a Mammoth Coal Company f) d/b/a Mass Transport Company g) d/b/a Poca 3 h) d/b/a Spring Branch Mining Company i) d/b/a Trace Transport Company j) d/b/a Trail Mining Company k) d/b/a Victory Energy Mining Company l) d/b/a Victory Processing Company West Virginia 93. St. Alban’s Capital Management Corp. (8) West Virginia 94. Stirrat Coal Company (2) West Virginia 95. Stone Mining Company (7) Kentucky 96. Support Mining Company (2) a) d/b/a Inman Coal West Virginia 97. Sycamore Fuels, Inc. (8) West Virginia 98. Talon Loadout Company (2) West Virginia 99. T.C.H. Coal Co. (7) Kentucky 100. Tennessee Consolidated Coal Company (3) Tennessee 101. Tennessee Energy Corp. (3) Tennessee 102. Thunder Mining Company (2) West Virginia 103. Town Creek Coal Company (7) West Virginia 104. Trace Creek Coal Company (7) Pennsylvania 105. Tucson Limited Liability Company (1) West Virginia 106. Vantage Mining Company (22) Kentucky 107. White Buck Coal Company (4) a) d/b/a Coal Mining Support Company West Virginia 108. Williams Mountain Coal Company (7) a) d/b/a Naoma Coal Company West Virginia 109. Wyomac Coal Company, Inc. (7) a) d/b/a Piney Creek Coal Company West Virginia (1) Owned by A.T. Massey Coal Company, Inc. (2) Owned by Elk Run Coal Company, Inc. (3) Owned by Martin County Coal Corporation (4) Owned by Sidney Coal Company, Inc. (5) Owned by Nicholas Energy Company (6) Owned by Massey Coal Sales Company, Inc. (7) Owned by Long Fork Coal Company (8) Owned by Rawl Sales & Processing Co. (9) Owned by Performance Coal Company (10) Owned by Alex Energy, Inc. (11) Owned by Wyomac Coal Company, Inc. (12) Owned by Sycamore Fuels, Inc. (13) Owned by Knox Creek Coal Corporation (14) Owned by Green Valley Coal Company (15) Owned by Eagle Energy, Inc. (16) Owned by Boone East Development Co. (17) Owned by NICCO Corporation (18) Owned by Road Fork Development Company, Inc. (19) Owned by Peerless Eagle Coal Co. (20) Owned by Independence Coal Company, Inc. (21) Owned by Tennessee Consolidated Coal Co. (22) Owned by Rum Creek Coal Sales, Inc. (23) Owned by Shannon-Pocahontas Coal Corporation (24) Owned by Omar Mining Company (25) Owned by Massey Technology Investments, Inc. (26) Owned by Tennessee Energy Corp. (27) Owned by Coal Handling Solutions, LLC (28) Owned by Town Creek Coal Company
